DETAILED ACTION
	This is the final office action for 16/244,504, filed 1/10/2019, which claims priority to Chinese application CN201810039458.6, filed 1/16/2018, after the request for continued examination filed 5/19/2021.
	Claims 10-13, 16-21, and 24-33 are pending in the application, and are considered herein.
	In light of the claim amendments filed 11/23/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following pieces of prior art. It is noted that these references are not currently applied in rejections of record.
	Guen, et al. (U.S. 2015/0044526 A1)
Bae, et al. (U.S. 2015/0303439 A1)
Lee, et al. (U.S. 2013/0202931 A1)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10-13, 16, 20-21, 26-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guen (U.S. Patent Application 2012/0058389 A1).
In reference to Claim 10, Guen teaches a battery (Figs. 1-3, paragraphs [0022]-[0049]).
The battery of Guen comprises an electrode assembly 110 (Fig. 2, paragraphs [0023]-[0031]).
The battery of Guen comprises a component 120 for collecting a current (Figs. 2-3, paragraphs [0032]-[0047]).
Guen teaches that the component 120 is configured to electrically connect the electrode assembly to an outside of the electrode assembly (Fig. 2, paragraphs [0032]-[0047]).
Figs. 2-3 teach that the component 120 comprises an introducing body 121/122/123a and a connection body 123b/123c/123d (Figs. 2-3, paragraphs [0032]-[0047]). These features are all shown in the inset below.
The inset of Figs. 2-3 below teaches that the connection body (123b/123c/123d) is bendably connected to the introducing body (121/122/123a), i.e. connected to each other through bends.
The inset of Figs. 2-3 below teaches that the introducing body (121/122/123a) comprises a holding arrangement 121/122a/122b/122c and an inner connecting structure 123a connecting the holding arrangement and the connection body.
The inset of Figs. 2-3 below teaches that the holding arrangement protrudes in a protruding direction away from the electrode assembly relative to the inner connecting structure, because Fig. 2 teaches that the holding arrangement 121/122a/122b/122c extends further from the electrode assembly than the inner connecting structure does.
It is the Examiner’s position that Guen teaches that “the holding arrangement is configured to be fixed when the connection body is bent,” because the holding arrangement 121/122a/122b/122c is fixed in place, and the connection body 123b/123c/123d is bent.
The inset below teaches that the holding arrangement 121/122a/122b/122c extends along a first plane, corresponding to the vertical plane of item 121.

The inset below teaches that the second plane (i.e. the vertical plane of item 123a) is substantially perpendicular to the protruding direction.
The inset below teaches that a surface of the holding arrangement 121/122a/122b/122c facing to the electrode assembly (i.e. the inner surface of portion 122b) is recessed in the protruding direction from a surface of the inner connecting structure 123a facing to the electrode assembly. Figs. 2-3 further teach that there is a hollow space formed between items 123a and 122b, corresponding to the hollow structure of item 122. 
Fig. 2 of Guen teaches that the connection body 123b/123c/123d is connected to (i.e. electrically connected to) a tab of the electrode assembly via item 121. 
Fig. 2 of Guen teaches that the introducing body 121/122/123a is electronically connected to the outside of the electrode assembly, because it is directly connected to the electrode assembly structures 111a. 

    PNG
    media_image1.png
    613
    1473
    media_image1.png
    Greyscale

In reference to Claim 11, Figs. 1-2 teach that the battery further comprises a cap plate 151 arranged on top of the electrode assembly (paragraph [0024]).
Fig. 2 teaches that the holding arrangement 121/122a/122b/122c is arranged on a side of the electrode assembly 110.
Fig. 2 teaches that a protruding distance of the holding arrangement (121/122a/122b/122c) relative to the side of the electrode assembly 110 is shorter than a protruding distance of the cap plate 
In reference to Claim 12, Fig. 2 teaches that the introducing body 121/122/123a extends along a side of the electrode assembly 110.
Figs. 2-3 further teaches that an accommodating space (corresponding to the space formed by the inner surface of item 122) is formed between a surface of the holding arrangement 121/122a/122b/122c adjacent to the electrode assembly and a surface of the electrode assembly, the accommodating space comprises the hollow space (i.e. the hollow portion of item 122).
In reference to Claim 13, Figs. 2-3 teach that the holding arrangement (121/122a/122b/122c) is a protrusion structure (i.e. a structure that protrudes from the inner connecting structure 123a) with a shape and is formed by a portion of the introducing body 121/122/123a.
In reference to Claim 16, Fig. 2 teaches that the inner connecting structure 123a is in the form of a sheet, and a surface of the holding arrangement 121/122a/122b/122c adjacent to the electrode assembly (i.e. the inner surface of item 121) and a surface of the inner connecting structure 123a adjacent to the electrode assembly (i.e. facing the electrode assembly) are not on a same surface (i.e. are not on a same plane).
In reference to Claim 20, Figs. 2-3 teach that the component is formed integrally by a piece of metal (paragraph [0032]) that is in the form of a sheet (i.e. a single piece of metal).
In reference to Claim 21, Figs. 2-3 teach that the holding arrangement 121/122a/122b/122c is arranged at (directly in contact with) an end of the inner connecting structure 123a.
In reference to Claim 26, Figs. 2-3 teach that the holding arrangement 121/122a/122b/122c has an end connected to (i.e. directly connected to)( the inner connecting structure 123a, and an other end (corresponding to the bottom end of item 121) being a free end. 
In reference to Claim 27, Figs. 2-3 teach that the end of the holding arrangement 121/122a/122b/122c is connected smoothly to (i.e. directly connected to) the inner connecting structure 123a.
In reference to Claim 28, Figs. 2-3 teach that the holding arrangement 121/122a/122b/122c extends beyond the connection body 123b/123c/123d in a longitudinal direction (i.e. a horizontal direction) of the inner connecting structure 123a.
In reference to Claim 29, Guen teaches that the holding arrangement 121/122a/122b/122c is made of metal (paragraph [0032]) and comprises bends (Fig. 3).
Therefore, it is the Examiner’s position that Guen teaches the structural requirements of “the holding arrangement is formed by bending a sheet-shaped piece of metal.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to Claim 31, Guen teaches a battery (Figs. 1-3, paragraphs [0022]-[0049]).
The battery of Guen comprises an electrode assembly 110 (Fig. 2, paragraphs [0023]-[0031]).
The battery of Guen comprises a component 120 for collecting a current (Figs. 2-3, paragraphs [0032]-[0047]).
Guen teaches that the component 120 is configured to electrically connect the electrode assembly to an outside of the electrode assembly (Fig. 2, paragraphs [0032]-[0047]).
Figs. 2-3 teach that the component 120 comprises an introducing body 121/122/123a and a connection body 123b/123c/123d (Figs. 2-3, paragraphs [0032]-[0047]). These features are all shown in the inset below.
The inset of Figs. 2-3 below teaches that the connection body (123b/123c/123d) is bendably connected to the introducing body (121/122/123a), i.e. connected to each other through bends.
The inset of Figs. 2-3 below teaches that the introducing body (121/122/123a) comprises a holding arrangement 121/122a/122b/122c and an inner connecting structure 123a connecting the holding arrangement and the connection body.

It is the Examiner’s position that Guen teaches that “the holding arrangement is configured to be fixed when the connection body is bent,” because the holding arrangement 121/122a/122b/122c is fixed in place, and the connection body 123b/123c/123d is bent.
The inset below teaches that the holding arrangement 121/122a/122b/122c extends along a first plane, corresponding to the vertical plane of item 121.
The inset below teaches that the inner connecting structure 123a extends along a second plane substantially parallel to the first plane, corresponding to the vertical plane of item 123a.
The inset below teaches that the second plane (i.e. the vertical plane of item 123a) is substantially perpendicular to the protruding direction.
The inset below teaches that the portion of the holding arrangement extending along the first plane (i.e. item 121) is spaced from the inner connecting structure 123a
Fig. 2 of Guen teaches that the connection body 123b/123c/123d is connected to (i.e. electrically connected to) a tab of the electrode assembly via item 121. 
Fig. 2 of Guen teaches that the introducing body 121/122/123a is electronically connected to the outside of the electrode assembly, because it is directly connected to the electrode assembly structures 111a. 

    PNG
    media_image1.png
    613
    1473
    media_image1.png
    Greyscale

In reference to Claim 32, Fig. 2 teaches that the introducing body 121/122/123a extends along a side of the electrode assembly 110.
Figs. 2-3 further teach that a hollow space is defined by the side surface of the electrode assembly 110 and a surface of the holding arrangement 121/122a/122b/122c facing the side surface. This “hollow space” corresponds to the hollow portion of item 122, as shown in Fig. 3).
In reference to Claim 33, Fig. 2 teaches that a surface of the inner connecting structure 123a facing to the side surface of the electrode assembly 110 is located closer to the side surface than a surface of the holding arrangement 121/122a/122b/122c (i.e. the inner surface of 122b).

Claims 10, 13, 16-20, 24-25, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi, et al. (U.S. Patent Application 2013/0196229 A1).
In reference to Claim 10, Shiraishi teaches a battery (Figs. 1-3 and 8, paragraphs [0064]-[0078]).
 	The battery of Shiraishi comprises an electrode assembly 3 (Fig. 2, paragraph [0075]).
	The battery of Shiraishi comprises a component 4 for collecting a current (Figs. 2-3, paragraphs [0069]-[0072]).
	Shiraishi teaches that the component 4 is configured to electrically connect the electrode assembly to an outside of the electrode assembly (Fig. 3, paragraph [0072]).
	Figs. 2-3 and 8 teach that the component comprises an introducing body (corresponding to the indicated portions of item 4 indicated in the inset below) and a connection body (corresponding to the top horizontal portion of item 4). 
	Figs. 2-3 and 8 teach that the connection body (corresponding to the top horizontal portion of item 4) is bendably connected to the introducing body (i.e. connected by a bend).
	Figs. 2-3 and 8 teach that the introducing body comprises a holding arrangement (indicated in the inset below) and an inner connecting structure (indicated in the inset below) connecting the holding arrangement and the connection body.
	Figs. 3 and 8 teach that the holding arrangement protrudes in a protruding direction away from the electrode assembly relative to the inner connecting structure (indicated in the inset below).

	The inset below teaches that the holding arrangement extends along a first plane, the inner connecting structure extends along a second plane substantially parallel to the first plane, and the second plane is substantially perpendicular to the protruding direction.
	Fig. 3 teaches that a surface of the holding arrangement facing to the electrode assembly is recessed in the protruding direction from a surface of the inner connecting structure facing to the electrode assembly, as indicated in the inset below.
Fig. 8 teaches that there is a hollow space formed between the holding arrangement and the inner connecting structure, as shown in the inset below.
Fig. 3 teaches that the connection body is connected to a tab of the electrode assembly, and the introducing body is electronically connected to the outside of the electrode assembly (i.e. because it is electrically connected to the outside of the electrode assembly via items 4a).

    PNG
    media_image2.png
    790
    1436
    media_image2.png
    Greyscale

	In reference to Claim 13, the inset under the rejection of Claim 10 above teaches that the holding arrangement portion of item 4 is a protrusion structure (i.e. because it protrudes from the connection body) with a shape and is formed by a portion of the introducing body.
In reference to Claim 16, the inset under the rejection of Claim 10 above teaches that the inner connecting structure is in the form of a sheet, and a surface of the holding arrangement adjacent to the electrode assembly (i.e. the inner surface of the holding arrangement portion of item 4) and a surface of the inner connecting structure adjacent to the electrode assembly are not on a same surface (i.e. are not on a same plane).
In reference to Claim 17, the inset below teaches that the holding arrangement includes a first holding part and a second holding part that are respectively arranged at both ends of the inner connecting structure.

    PNG
    media_image3.png
    651
    895
    media_image3.png
    Greyscale

In reference to Claim 18, the inset below teaches that the introducing body includes an outer connecting structure 4a for electrically connecting to the outside of the electrode assembly 3.
The inset below further teaches that the first holding part is arranged between the outer connecting structure and the inner connecting structure, and the second holding part is arranged at an end (i.e. a lateral end) of the inner connecting structure away from the outer connecting structure.

    PNG
    media_image4.png
    651
    907
    media_image4.png
    Greyscale

In reference to Claim 19, Figs. 2-3 and 8 teach that there are two connecting bodies 4a respectively located on two lateral sides of the introducing body (as shown in the inset above).
In reference to Claim 20, Figs. 2-3 and 8 teach that the component is formed integrally by a piece of metal (paragraph [0069]) that is in the form of a sheet (i.e. a single piece of metal).
In reference to Claim 24, Figs. 2-3 and 8 teach that the introducing body includes an outer connecting structure 4a for electrically connecting to the outside of the electrode assembly 3.
The inset above teaches that the holding arrangement (which is indicated in the inset) is arranged between the outer connecting structure 4a and the inner connecting structure (which is indicated in the inset above).
In reference to Claim 25, the inset below teaches that the holding arrangement portion of item 4 has a cross section being trapezoid.

    PNG
    media_image5.png
    586
    633
    media_image5.png
    Greyscale

In reference to Claim 30, the inset of Fig. 8 below teaches that the the introducing body includes an outer connecting structure 4a for electrically connecting to the outside of the electrode assembly 3.
This inset further teaches that the holding arrangement is arranged at an end of the inner connecting structure away from (i.e. spaced from) the outer connecting structure 4a.

    PNG
    media_image6.png
    651
    659
    media_image6.png
    Greyscale

In reference to Claim 31, Shiraishi teaches a battery (Figs. 1-3 and 8, paragraphs [0064]-[0078]).
 	The battery of Shiraishi comprises an electrode assembly 3 (Fig. 2, paragraph [0075]).
	The battery of Shiraishi comprises a component 4 for collecting a current (Figs. 2-3, paragraphs [0069]-[0072]).
	Shiraishi teaches that the component 4 is configured to electrically connect the electrode assembly to an outside of the electrode assembly (Fig. 3, paragraph [0072]).
	Figs. 2-3 and 8 teach that the component comprises an introducing body (corresponding to the indicated portions of item 4 indicated in the inset below) and a connection body (corresponding to the top horizontal portion of item 4). 
	Figs. 2-3 and 8 teach that the connection body (corresponding to the top horizontal portion of item 4) is bendably connected to the introducing body (i.e. connected by a bend).
	Figs. 2-3 and 8 teach that the introducing body comprises a holding arrangement (indicated in the inset below) and an inner connecting structure (indicated in the inset below) connecting the holding arrangement and the connection body.
	Figs. 3 and 8 teach that the holding arrangement protrudes in a protruding direction away from the electrode assembly relative to the inner connecting structure (indicated in the inset below).
It is the Examiner’s position that Shiraishi teaches that “the holding arrangement is configured to be fixed when the connection body is bent,” because the holding arrangement portion of item 4 is fixed in place, and the connection body (corresponding to the top horizontal portion of item 4) is bent.
	The inset below teaches that a portion of the holding arrangement extends along a first plane, the inner connecting structure extends along a second plane substantially parallel to the first plane, and the second plane is substantially perpendicular to the protruding direction.
	Fig. 3 teaches that a surface of the holding arrangement facing to the electrode assembly is recessed in the protruding direction from a surface of the inner connecting structure facing to the electrode assembly, as indicated in the inset below.
Fig. 3 teaches that the portion of the holding arrangement that extends along the first plane is spaced from the inner connecting structure.
.

    PNG
    media_image7.png
    790
    1436
    media_image7.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721